--------------------------------------------------------------------------------

Exhibit 10.20
 
Consulting Agreement
 
This Consulting Agreement (this “Agreement”) is entered into as of September,
12, 2018 (the “Effective Date”) by and between Pluristem Ltd., with its
principal place of business at MATAM Park, Building 5, Haifa 31905 Israel
(“Company”), and Rose High Tech Ltd. of Tel Mond, Israel (“Consulting Company”).
 
(Each may be referred to as a “Party” and collectively the “Parties”.)
 

WHEREAS,
the Company and the Consulting Company are parties to a certain consulting
agreement dated November 10, 2005 as amended from time to time (together
collectively: "Consulting Agreement"); and

 

WHEREAS
the Parties hereto wish to terminate the Consulting Agreement and to enter into
a new agreement in accordance with the provisions set forth in this Agreement;
and

 

WHEREAS
the Consulting Company is willing to provide the Company with the Services, as
defined below, to be rendered to the Company solely by Mr. Zami Aberman (Zami
Aberman or, together with Consulting Company, the “Consultant”); and

 

WHEREAS,
Consultant has the skills, connections and experience necessary to assist the
Company in the development of its business, strategy and operations; and

 

WHEREAS,
Company wishes to retain Consultant, as an independent contractor, to provide
Company with the Services, on a non-exclusive basis, pursuant to the terms and
conditions hereunder;

 
NOW THEREFORE, in consideration of the premises and mutual covenants and
agreements herein, the Parties, intending to be legally bound, hereby agree as
follows:
 

1.
The Services

 

1.1.
The Consultant shall, during the Term of this Agreement (as defined below),
provide the Company with services of Co-Chief Executive Officer (“Co-CEO”, and
collectively, the “Services”).

 

1.2.
Consultant shall use all reasonable endeavors to promote, develop and expand
Company’s business, shall devote all necessary time and attention to the
performance of his duties, and will work in coordination with the Company.

 

1.3.
Consultant shall report to the Board of Directors of the Company (the “Board”)
and comply with its instructions and guidelines.

 

1.4.
Without derogating from the above, the Consultant shall act in accordance with
the Company's policies, regulations and general instructions as shall be
published and updated from time to time, including, but not limited to, the
Company's Sexual Harassment Policies, the Company's Insider Trade Policy, the
Company’s whistle blowing policy, the Company's Ethic Code etc. Without
derogating from the provisions of Section 4 below, in the event of a breach of
this Section 1.4 or any of the policies mentioned herein, Company shall have the
right to immediately terminate this Agreement without prior notice, based on
Company’s sole discretion.

 

2.
Representations and Warranties

 
Each Party hereby represents and warrants to the other Party as follows:
 

2.1.
It is not a party to any contract or agreement preventing it from entering into
this Agreement and carrying out its obligations hereunder, and such do not
violate, conflict with or constitute a default under applicable law.

 

2.2.
When executed, this Agreement shall become its legal, valid and binding
obligation, enforceable in accordance with the Agreement’s terms.

 

--------------------------------------------------------------------------------

2.3.
It has, and during the term of this Agreement shall continue to maintain, the
expertise, knowledge, capacity, financial means, facilities and personnel
necessary to carry out its obligations under this Agreement.

 

3.
Consideration

 
As sole and full consideration for the Services, Consultant shall be entitled to
the followings (the “Consideration”):
 

3.1.
Consulting Fees. In considerations for the Services, Starting September 1, 2018,
the Company shall pay the Consultant a monthly gross amount of 149,500 New
Israeli Shekels (NIS) plus VAT (“Consulting Fees”), against a duly issued
invoice.

 

3.2.
Fixed Annual Bonus. Consultant shall be eligible to receive an annual bonus in
an amount equals to one month of Consulting Fees. Such bonus will be paid in
November, each year against a duly issued invoice.

 

3.3.
Special Bonus. Consultant shall be entitled to receive performance based bonus
of 1.5% of the sums actually received by the Company in case of: (i)
consummation of a merger, acquisition or sale of all or substantially all of the
outstanding securities or assets of the Company; (ii) non-diluting funding; and
(iii) any other significant corporate transactions, including the equity
component of such transaction, as determined by the Parent Company’s Board of
Directors and/or Compensation Committee. For the avoidance of any doubt,
Consultant is also entitled to receive such Special Bonus on events that
materialized during the Adjustment Period and the Notice Period.

 

3.4.
Car. The Company shall reimburse the Consultant for all reasonable expenses
incurred with respect to the Consultant Car. The Company shall reimburse the
Consultant for all actual maintenance (including but not limited to: gas and
toll road), tax and insurance expenses relating to such vehicle. The Company
will reimburse the Consultant for tax amounts paid by the Consultant relating to
the vehicle that are required to keep the Consultant Fee unaffected. It is
hereby clarified that the Company shall not pay any tickets or fines resulting
state and/or municipal traffic violations.

 

3.5.
Cellular Phone. The Company shall provide the Consultant with a cellular phone
and shall bear all expenses relating to such cellular phone.

 

3.6.
Vacation Days. Consultant shall be entitled to twenty four (24) vacation days
per year.

 

3.7.
Reimbursement for Expenses. Consultant shall be entitled to receive prompt
reimbursement of all direct expenses reasonable incurred by him in connection
with the performance of his duties hereunder; provided, however, that the
Consultant has submitted, in writing, in the proper formant, an expense report
for the same, together with written receipts, in accordance with the Expense
Policy (each, an “Expense Report”), and the Expense Report has been submitted
within fifteen (15) days of the incurrence of the expenses. The Company will
issue a company credit card that will be used by the Consultant only for
expenses reasonable incurred by him in connection with the performance of his
duties. The Consultant hereby acknowledges that once reimbursement has been
received for goods purchased by the Consultant on behalf of the Company, such
goods shall become the sole property of the Company.

 

3.8.
D&O Insurance and indemnification. The Company undertakes to cause that the
Consultant in its capacity as Office Holder of the Company, shall be covered by
the Company’s D&O insurance policy, as shall be in effect from time to time.
Furthermore, the Company shall act to provide indemnification to the Consultant
in his capacity as an officer of the Company.

 

3.9.
For the avoidance of doubt, other than the Consideration, Consultant shall not
be entitled to any further payment or compensation in connection with the
performance of the Services, including any reimbursement of costs and expenses.

 
2

--------------------------------------------------------------------------------

3.10.
For the avoidance of doubt, it is hereby clarified that each party to this
Agreement will be liable for its own tax payments. In addition, any
consideration shall include VAT at the applicable rate required by law and
regulations.

 

3.11.
The Company shall withhold taxes from any paid Consideration, at an applicable
rate as required by applicable laws and regulations, or at a rate that is
determined by an authorized approval or certificate of the Israeli Tax Authority
that may be provided to the Company by Consultant.

 

4.
Term and Termination

 

4.1.
This Agreement shall commence as of the Effective Date and shall continue in
full force unless terminated by either party according to section 4.2 or section
4.5(the “Term”).

 

4.2.
Either Party may terminate this Agreement by giving the other Party ninety (90)
days written notice (the “Notice Period”). Consultant shall continue to provide
the Services during the Notice Period and shall be entitled to receive the
Consideration for such Services. The Company retains the right, at its sole
discretion and at any time within the Notice Period, to terminate, immediately
and unilaterally, the Services, by giving a written notice to Consultant.
Provided, however, that, Consultant shall be entitled to receive the
Consideration.

 

4.3.
In the end of the Notice Period, the value of any unused vacation days will be
paid to the Consultant, at a value of the Consulting Fee divided by 22. Such
payment shall be made against a duly issued invoice.

 

4.4.
Adjustment Period - In the event of termination of this Agreement according to
the terms of Section 4.2 above, Consultant will be entitled, in addition to any
amounts payable to him during the Notice Period, to adjustment fees equal to
nine (9) months Consulting Fees, Car expenses reimbursement, and Cellular Phone
(the "Adjustment Fees"). The Adjustment Fees shall be paid on a month by month
basis. During the 9 months adjustment period the Consultant will be available to
the Company reasonably, as will be mutually agreed between the Consultant and
the Company.

 

4.5.
Notwithstanding, Company may, at its sole discretion, immediately terminate the
Agreement by giving written notice to the Consultant in the event that the
Consultant engage in any illegal, unfair, or deceptive business practices or
unethical conduct whatsoever, whether or not related to the Services. In case of
termination according to this Section, the Services shall terminate immediately
and unilaterally, and Consultant shall not be entitled to receive any amounts,
including the Consideration.

 

4.6.
Termination of this Agreement shall be without prejudice to any other right or
remedy of either Party as stipulated in this Agreement. All covenants set forth
in this Agreement designated or designed to survive its Term, shall survive the
termination or expiration of this Agreement for any reason.

 

5.
Stock Based Awards

 
During the term of this Agreement, Zami Aberman shall be entitled to participate
in any of Pluristem Therapeutics Inc.’s (the Parent Company) equity compensation
plans, whether currently in existence or as may be adopted in the future by the
Parent Company's shareholders, from time to time (the “Plan”), and may be
granted such awards, pursuant to any relevant grant instruments, that may be
granted in accordance with the Plan (the “Awards”) as shall be determined by the
Board and/or the Parent Company’s Compensation Committee.
 
It is hereby clarified that the grant of the Awards is subject to (a) the
approval of the Parent Company's Board of Directors and/or Compensation
Committee and (b) execution of any documents required pursuant to applicable law
and the terms of the Plan, including execution of a grant Award agreement, and
an irrevocable proxy. The terms of the Award, including but not limited to, the
number of Awards granted, the exercise price, vesting period, adjustments and
exercise period shall be determined in accordance with the provisions of the
Plan and the executed grant Award agreement.
 
3

--------------------------------------------------------------------------------

 
Zami Aberman shall be entitled to immediate acceleration of the of unvested
Awards in the following circumstances: (i) in case of the termination of the
Company of this Employment Agreement, 100% of any unvested Awards; (ii) in case
of the termination of Employee of this Employment Agreement, 50% of any unvested
Awards; and (iii) in the event of a Change of Control (as hereinafter defined)
of the Parent Company (or the Company), 100% of any unvested Awards.
 
For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any of the following: (i) any one person, or more than one person acting as a
group or in concert, acquires beneficial ownership of stock of the Parent
Company that, together with stock held by such person or group, constitutes more
than thirty percent (30%) of the total voting power of the stock of the Parent
Company; (ii) any consolidation or merger of the Parent Company into another
corporation or entity where the stockholders of the Parent Company, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own, directly or indirectly, securities
representing in the aggregate more than fifty percent (50%) of the combined
voting power of all the outstanding securities of the surviving corporation (or
of its ultimate parent corporation, if any); (iii) the sale, lease or other
transfer of all or substantially all of the Parent Company’s assets to an
independent, unaffiliated third party in a single transaction or a series of
related transactions; or (iv) the date that fifty percent (50%) or more  of the
members of the Parent Company’s Board of Directors is replaced during any twelve
(12) month period by directors whose appointment or election is not endorsed by
fifty percent (50%) or more of the members of the Parent Company’s Board of
Directors prior to the date of the appointment or election.
 
Any tax imposed on Consultant with respect to the grant and/or the exercise of
the Award shall be borne by the Consultant.
 

6.
Confidentiality, Intellectual Property Assignment and Non-Competition

 
The Consultant undertakes to fully comply with the Confidentiality, Intellectual
Property Assignment and Non-Competition provisions set forth in Exhibit A.
 

7.
Scope of Relationship

 
The relationship between the Company and Consultant shall be that of independent
contractors. Neither Party is a partner, joint-venture, agent, employee or legal
representative of the other, nor has either Party the authority to assume or
create any obligation on behalf of the other, to bind the other or to represent
itself as such to any third party. Consultant shall bear all social benefits
required under any applicable law and shall not receive nor be entitled to
overtime pay, insurance, severance payments or similar fringe or employment
benefits from the Company.
 

7.1.
The Consultant affirms that this Agreement does not create any employee
relationship between the Consultant and the Company.

 

7.2.
Without derogating from the above, Consultant shall reimburse and compensate the
Company in the event that the Company is required to pay any sum of money to the
Consultant and/or the Consultant’s heirs and/or dependents and/or to the
National Social Security Authority (Bituach Leumi) and/or the tax authorities
and/or any other party that sues in the name of the Consultant or on
Consultant’s behalf, for any rights deriving from a status of an employee of the
Company.

 
4

--------------------------------------------------------------------------------

 

7.3.
The parties acknowledge that had the Company elected to retain the services of
Consultant as an employee and had Consultant agreed to accept such employment,
the salary payable to Consultant would be substantially lower than the
Consulting Fee (as the Fee takes into account all social benefits that would
otherwise be payable to an employee including, severance payments, etc.).
Therefore, if any labor court, or other competent authority, determines that an
employer-employee relationship does in fact exist between the Company and
Consultant, the following shall apply:

 

7.3.1
For the period as to which it is claimed or determined that an employment
relationship existed between the Company and Consultant (the “Relevant Period”),
Consultant’s Fee shall be such amount equal to 67% of the Fee due to him for
each month during the Relevant Period, and such consideration shall constitute
the full Fee payable to Consultant on which basis any social contributions will
be calculated.

 

7.3.2
Consultant hereby agrees to immediately repay the Company any amount which the
Company has paid is under this Agreement, above the payments set forth in
Section 7.3.1, such repaid amount to be linked to the Israeli Consumer Price
Index and include interest at the annual rate of 5%.

 

7.3.3
The Company may set off any of the Consultant’s debt to the Company under this
Section 7.3 from any amounts payable to Consultant under this Agreement or
pursuant to his relationship with the Company in his capacity as such. For the
avoidance of doubt, no deduction (as described in this section) shall exempt
Consultant from repaying the Company the Consultant’s overall debt.

 

7.4.
The above obligations of the Consultant shall survive the termination of this
Agreement.

 

8.
Miscellaneous

 
This Agreement, including its exhibits, when signed by the authorized
representatives of the Parties hereto, shall constitute the sole and entire
agreement between the Parties, with respect to the subject matter of this
Agreement, and shall supersede any and all prior agreements, whether oral or
written. No amendment or waiver to this Agreement shall be effective unless in
writing and signed by authorized representatives of the Parties. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Israel, without regard to its rules regarding conflict of laws. The competent
courts located in the district of Tel-Aviv, Israel, shall have exclusive
jurisdiction with respect to any claims or disputes arising out of or concerning
this Agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.
 
 
Pluristem Ltd.
 
Rose High Tech Ltd.
       
By: /s/ Yaky Yanay
Name: Yaky Yanay
Title: Co - CEO
 
Zami Aberman  /s/ Zami Aberman
By: /s/ Erez Egozi
Name: Erez Egozi
Title: CFO
 
By: /s/ Zami Aberman
Name: Zami Aberman
Title:

 


5

--------------------------------------------------------------------------------

EXHIBIT A
Confidentiality, Intellectual Property Assignment and Non-Competition

 

1.
Secrecy

 

(a)
The Consultant recognizes and acknowledges that its access whether prior to the
date hereof or thereafter, to the trade secrets and confidential or proprietary
information (collectively, the “Confidential Information”) of the Company and
the Company’s subsidiaries and other affiliates (collectively, the “Companies”),
is essential to the services the Consultant is giving to the Companies (the
“Services”).

 

(b)
By way of illustration and not limitation, such Confidential Information shall
include (i) any and all information concerning the business and affairs of the
Companies, product specifications, data, know-how, compositions, processes,
formulas, methods, designs, samples, inventions and ideas, past, current and
planned development or experimental work, current and planned distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures and architectures (and related processes,
algorithms, compositions, improvements, know-how, inventions, discoveries,
concepts, ideas, designs, methods and information) of the Company, and any other
information, however documented of the Companies; (ii) any and all information
concerning the business and affairs of the Companies (which includes historical
financial statements, financial projections and budgets, historical and
projected sales, capital spending budgets and plans, the names and backgrounds
of key personnel, personnel training and techniques and materials), however
documented; and (iii) all derivatives, improvements and enhancements to the
Company’s technology which are created or developed in relation to the Services;
and (iv) information of third parties as to which the Company has an obligation
of confidentiality; and (v) any and all notes, analysis, compilations, studies,
summaries, and other material prepared by or for the Companies containing or
based, in whole or in part, on any information included in the foregoing.




(c)
The Confidential Information shall not include information which: (i) has become
publicly known and made generally available through no wrongful act of the
Consultant; (ii) was known to the Consultant prior to its involvement with the
Companies; or (iii) is required to be disclosed as a result of court order to
other legal process, provided, however, that the Consultant shall limit
disclosure the required minimum, and will promptly notify the Company of the
request to disclose the Confidential Information and the parts thereof that
will, or have been disclosed.




(d)
Consultant further recognizes and acknowledges that such Confidential
Information is a valuable and unique asset of the Company's, and that its use or
disclosure (except use or disclosure as required for giving the Companies the
Services) would cause the Company substantial loss and damages. Consultant
undertakes and agrees that it will not, in whole or in part, disclose such
Confidential Information to any person or organization under any circumstances
(except use or disclosure as required for giving the Companies the Services),
will not make use of any such Confidential Information for the Consultant’s own
purposes or for the benefit of any other person or organization, and will not
reproduce any of the Confidential Information without the Company’s prior
written consent.




(e)
Consultant will not disclose or otherwise make available to the Companies in any
manner any confidential information received by Consultant from third parties.




(f)
The obligations set forth in this section are perpetual, and shall survive
termination of any agreement regarding Services given to the Company by the
Consultant.



6

--------------------------------------------------------------------------------

(g)
Consultant further recognizes and acknowledges that the Company has received and
in the future will receive from third parties their confidential or proprietary
information subject to certain limited purposes. Consultant agrees to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in giving the Company the Services consistent with the Company’s
agreement with the third party.




2.
Return of Materials. Upon termination of any agreement regarding the Services,
or at the request of the Company before such termination, Consultant will
promptly deliver to the Company all copies of all written and tangible material,
in Consultant’s possession or under Consultant’s control, incorporating the
Confidential Information or otherwise relating to the Company’s business,
without retaining any copies thereof. The obligations set forth in this
subsection shall survive termination of any agreement regarding the Services
between Consultant and the Company.




3.
Ownership of Property and Rights




(a)
Exclusive Property. Consultant confirms that all Confidential Information and
Works are, will be, and shall remain the exclusive property of the Company
including all intellectual property rights therein under patent, copyright,
trade secrets and similar laws in all countries throughout the world. All
business records, papers and documents however documented kept or made by the
Consultant as part of the Services given by it to the Company shall be and
remain the property of the Company.

 
For the purpose of this section, the term “Works” shall mean any and all works,
projects or Inventions (as defined below) performed and/or developed by the
Consultant for or used by the Companies or otherwise included in the source code
or object code of the Company's products or otherwise used in the business of
the Companies whether made prior or after the date of this Agreement.



(b)
Assignment & Waiver. Consultant hereby assigns and waives to the Company,
without additional consideration to the Consultant, the entire right, title and
interest in the Works and to any ideas, inventions, original works of
authorship, developments, improvements, modifications, enhancements, trade
secrets, and in and to any documentation, software, hardware, firmware, creative
works, know-how and information, conceived or reduced to practice, in whole or
in part, by Consultant during Consultant’s period giving the Company the
Services, or caused to be conceived or reduced to practice, during the above
period, and/or related to the Companies’ business, whether or not patentable,
copyrightable or otherwise protectable, and Consultant assigns to the Company as
above stated, the entire right, title and interest in and to any proprietary
rights therein or based thereon including all intellectual property rights
therein under patent, copyright, trade secrets and similar laws in all countries
throughout the world (collectively, the “Inventions”). This assignment applies
to all Works and Inventions created before, on and after the date of this
Agreement, and also includes the right to sue for and recover damages for any
past, present and/or future infringement of any of the Works and/or Inventions.



For the avoidance of doubt, it is agreed and clarified that the provisions of
this Section 3 would also apply to any Company IP constituting a service
invention as defined in the Israeli Patents Law, 5727-1967 (the “Service
Invention” and the “Patents Law”, respectively), and such would constitute
Consultant's property unless Company explicitly approved otherwise, in writing,
within six months of receiving written notice of the Service Invention (for the
avoidance of doubt, Section 132(b) of the Patents Law will not apply to the
Service Invention). Consultant hereby waives any right to royalties, payment, or
any other compensation from the Company with regard to any assigned Inventions
and/or Works, as well as the ownership, utilization or commercial use of any
Service Invention. For the avoidance of doubt, it is agreed that this Section 3
shall be deemed a “Contract” for the purpose of Section 134 of the Patents Law,
and as such would prohibit Consultant from applying to the Compensation and
Royalties Committee regarding the Service Inventions.


7

--------------------------------------------------------------------------------

(c)
Perfection of Rights. Consultant shall provide all assistance the Company may
request, and shall execute, verify and deliver such documents and perform such
other acts (including appearing as a witness) the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such proprietary rights and the assignment thereof, as set forth
above. Consultant’s obligation to assist the Company with respect to proprietary
rights in any and all countries shall continue beyond the termination of any
agreement between the Company and Consultant regarding the Services, but the
Company shall compensate the Consultant at a reasonable rate after termination
of such agreement for the time actually spent by the Consultant at the Company’s
request on providing such assistance.




(d)
Consultant represents and warrants that except for the Company's rights in the
Inventions and/or the Works, no other third party has any rights whether
contractual, by law or otherwise from any kind whatsoever in the Inventions
and/or the Works or in any intellectual property rights relating thereto.
Consultant further represents and warrants that it has not granted to any third
party any licenses in and to any of the Works, Inventions or any of the
intellectual property rights relating thereto.




(e)
Survivability. The obligations set forth in this section are perpetual, and
shall survive termination of any agreement regarding Services given to the
Company by the Consultant.




(f)
Attorney-in-fact.  If the Company is unable because of the Consultant’s mental
or physical incapacity or the Consultant's refusal to cooperate with the Company
after receiving the Company's request pursuant Section 3(c) above to secure the
Consultant’s signature to application for any Israeli or foreign patent or
copyright registration covering Inventions, Works or original works of
authorship assigned to the Company as set forth above, Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Consultant’s agent and attorney-in-fact, to act on behalf and
instead to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of letter patent or
copyright registration thereon with same legal force and effect as if executed
by the Consultant.




4.
No Competition. For so long as Consultant is giving Services to the Company and
continuing for 12 months after the termination or expiration of any agreement
between the Consultant and the Company regarding such Services, the Consultant
shall not, directly or indirectly:




(a)
solicit,  endeavor to entice away from the Companies  or otherwise interfere
with the relationship of the Companies with any person or organization who is,
or was within the preceding 6 months, a customer of the Companies, or who is
employed by the Companies; or




(b)
own an interest in, manage, operate, join, control, or participate in or be
connected with, as an officer, employee, partner, stockholder, consultant or
otherwise, any project, at such time, competing with the core technology and
business of the Company anywhere in the world or providing products or services
substantially similar to the products or services offered by the Company. It is
hereby agreed that holding up to 3% of a publicly traded company by the
Consultant shall not be deemed as engagement in competition with the Company.



8

--------------------------------------------------------------------------------

5.
Enforcement. The Company may enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
the breach of this Agreement. This Agreement shall be enforced to the fullest
extent permissible under the laws of the State of Israel, without regard to its
conflict of law principles. If any portion of this Agreement shall be
adjudicated to be invalid or unenforceable, it shall be deemed to be amended to
delete such portion. Consultant expressly consents to the exclusive personal
jurisdiction and venue of Tel-Aviv courts for any lawsuit arising from or
relating to this Agreement and venue of Tel-Aviv courts for any lawsuit arising
from or relating to this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written first above.
 
 
Pluristem Ltd.
 
Rose High Tech Ltd.
       
By: /s/ Yaky Yanay
Name: Yaky Yanay
Title: Co - CEO
 
Zami Aberman  /s/ Zami Aberman
By: /s/ Erez Egozi
Name: Erez Egozi
Title: CFO
 
By: /s/ Zami Aberman
Name: Zami Aberman
Title:



9

--------------------------------------------------------------------------------